Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021
, 04/14/2021, and 07/13/2021 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2 “the flow” should read “a flow” or “flow”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6, 14, and 24 recite “a mechanism to dynamically adjust an amount of the material in the gas flow line” and specification in ¶0009 discloses for example, the mechanism may be configured for dynamic adjustment of an amount of the material in the gas flow line, in  ¶0018 discloses adding water content or removing water content from an air stream may include outgassing, desorbing, a chemical reaction, a metabolic reaction, or other mechanisms for generating water content, in Figures 2-4 it is disclosed that this mechanism includes the variations of amount of water buffering material or Nafion beads in the system, but there is no instruction or disclosure what is that mechanism that is changing the amount/size or number of beads. The specification does not sufficiently describe how the function is performed or the result is achieved. Thus, the examiner concludes that the aforementioned claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "“gas exchange measurement system”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the Examiner interprets it as “gas exchange analysis system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-12, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 20120074325 A1, “Johnson”) in view of Stetter, US 20160073930 A1, “prior art of record”.

Regarding claim 1 , Johnson in Figures 1-2 discloses a gas exchange analysis system, the system comprising: a first water vapor sensor (50- ¶0007 and ¶0029  gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) configured to receive the flow of a gas from a first gas flow line (27) and configured to measure a first concentration of water vapor (¶0007) in the gas received from the first gas flow line (27); a sample chamber (30) configured to hold a sample (Leaf in Leaf chamber 30) capable of adding or removing water from the gas (¶0003-¶0004; a second water vapor sensor (40) configured to measure a second concentration of water vapor in the gas exiting the sample chamber (30); and a component (15) in the first gas flow line (17) before the first water vapor sensor (50).

Johnson fails to disclose a water buffering component including a material configured to buffer water vapor content in the flow of the gas, whereby fluctuations in water vapor content in the flow of the gas are slowed for components downstream from the water buffering component in the gas exchange system.  

Stetter in figure 1 teaches a water buffering component (134) including a material (¶0027- Nafion) configured to buffer water vapor content (¶0027-¶0028) in the flow of the gas (102).

 Johnson teaches (¶0009- the accuracy in measuring the difference is more critical than measuring the absolute concentration of either. Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy).  Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Stetter to use Stetter’s water buffering component so fluctuations in water vapor content in Johnson’s flow of the gas are slowed for components downstream from the water buffering component in the gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 2, Johnson fails to disclose the material absorbs or desorbs water in the presence of a water concentration gradient. 
Stetter in ¶0027 teaches water buffering component is Nafion. Based on the instant application (¶0029 of PG-PUB) Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds. Therefore, examiner holds that Stetter teaches or, in the alternative, prima facie renders obvious the material absorbs or desorbs water in the presence of a water concentration gradient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion that absorbs or desorbs water in the presence of a water concentration gradient for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 3, Johnson fails to disclose the material includes a Nafion structure.  
Stetter teaches the material includes a Nafion structure (¶0027).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 4, Johnson fails to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
Stetter teaches the structure is selected from the group consisting of a tube (¶0022- Nafion™ tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure that are in different structure groups including tubes for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 7, Johnson discloses the system of claim 1, wherein the gas exchange analysis system is a leaf porometer.
Examiner notes that the preamble recites the gas exchange analysis system is a leaf porometer. This is an intended-use type preamble as the preamble fails to breathe life, meaning and vitality into the claim. As such, Johnson in view of Stetter meets the intended-sue type limitation. See MPEP 2111.02.

Regarding claim 8, Johnson discloses sample includes a photosynthesis and/or transpiration capable material (Leaf in Leaf chamber is photosynthesis).  

Regarding claim 9, Johnson discloses the first water vapor sensor includes one of an optical absorption gas analyzer (¶0007- e.g., Infra-Red Gas Analyzer or IRGA) which measures constituent gas concentrations (CO.sub.2 and H.sub.2O) the second water vapor sensor includes one of an optical absorption gas analyzer(¶0007).

Regarding claim 10, Johnson in Figures 1-2 discloses a method of buffering water content in a gas exchange measurement system, the method comprising: providing an incoming airstream (27) to a first water vapor sensor (50- ¶0007 and¶0029 gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) and a component (15).

Johnson fails to disclose buffering water vapor content in the incoming airstream using a water buffering component that absorbs or desorbs water in the presence of a water concentration gradient, whereby fluctuations in water vapor content in the incoming airstream are slowed for the first water vapor sensor and other components downstream from the water buffering component in the gas exchange measurement system.

Stetter in figure 1 teaches a water buffering component (134) including a material (¶0027- Nafion) configured to buffer water vapor content (¶0027-¶0028) in the flow of the gas (102).
Instant application teaches in ¶0029 of PG-PUB that Nafion is a material that has a capacity to store water vapor. Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds. Therefore, Stetter using Nafion as water buffering component teaches:
using a water buffering component that absorbs or desorbs water in the presence of a water concentration gradient.
Johnson teaches (¶0009- the accuracy in measuring the difference is more critical than measuring the absolute concentration of either. Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy).  Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Stetter to use Stetter’s water buffering component so fluctuations in water vapor content in Johnson’s flow of the gas are slowed for components downstream from the water buffering component in the gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 11, Johnson fails to disclose the material includes a Nafion structure.  
Stetter teaches the material includes a Nafion structure (¶0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 12, Johnson fails to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
Stetter teaches the structure is selected from the group consisting of a tube (¶0022- Nafion™ tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure that are in different structures including tubes for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 15, Johnson discloses the first water vapor sensor (50- ¶0007 and ¶0029 gas analyzer e.g., Infra-Red Gas Analyzer or IRGA) is configured to measure a first concentration value of water vapor (e.g.,¶0007) in the airstream entering a sample chamber (30) , and wherein the other components downstream of the component (15) include at least: the sample chamber (30), configured to hold a sample capable of adding or removing water from the airstream (¶00019), and a second water vapor sensor (40) configured to measure a second concentration value of water vapor(¶0007) in the airstream exiting the sample chamber (30).
Johnson fails to disclose a water buffering component.
Stetter in figure 1 teaches a water buffering component (134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s water buffering component for Johnson’s method of buffering water content in a gas exchange measurement system.   One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

  Regarding claim 16, Johnson discloses the first water vapor sensor includes one of an optical absorption gas analyzer (¶0007- e.g., Infra-Red Gas Analyzer or IRGA) which measures constituent gas concentrations (CO.sub.2 and H.sub.2O) the second water vapor sensor includes one of an optical absorption gas analyzer(¶0007).
Regarding claim 17, Johnson further discloses continuously (¶0003, ¶0037) measuring the first water vapor concentration with the first water vapor sensor (50) and continuously measuring the second water vapor concentration with the second water vapor sensor (40) as the airstream continuously (¶0003, ¶0037) flows through or by the component, the first water vapor sensor, the sample chamber (30) and the second water vapor sensor.  
Johnson fails to disclose a water buffering component.
Stetter in figure 1 teaches a water buffering component (134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s water buffering component for Johnson’s method of buffering water content in a gas exchange measurement system.  One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 18, Johnson discloses the first water vapor sensor (50) is configured to measure a first concentration value of water vapor (¶0007) in the airstream (27) exiting the component (15), and wherein the other components downstream of the component (15) include at least: the sample chamber (30), configured to receive the airstream exiting the component (15) and to hold a sample (Leaf in leaf chamber 30) capable of adding or removing water from the airstream (¶0009), and a second water vapor sensor (40) configured to measure a second concentration value of water vapor (¶0007) in the airstream (17) exiting the sample chamber (30).  
Johnson fails to disclose a water buffering component.
Stetter in figure 1 teaches a water buffering component (134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s water buffering component for Johnson’s method of buffering water content in a gas exchange measurement system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 19, Johnson discloses in figures 1-2  gas exchange analysis system, the system comprising: a component (15),  wherein the components downstream of the component (15) include: a first water vapor sensor (50) configured to receive the flow (27) of the gas from the component (15) and configured to measure a first concentration of water vapor (¶0007,¶0029) in the gas; a sample chamber (30) configured to hold a sample (Leaf in Leaf chamber 30) capable of adding or removing water vapor from the gas( ¶0009) entering the sample chamber (30), and to receive the flow of the gas (17) from the component (15); and a second water vapor  sensor ( 40) configured to measure a second concentration of water vapor (¶0007,¶0029) in the gas exiting (17) the sample chamber (30).  

Johnson fails to disclose a water buffering component including a material configured to buffer water vapor content in the flow of the gas, whereby fluctuations in water vapor content in the flow of the gas are slowed for components downstream from the water buffering component in the gas exchange system.  

Stetter in figure 1 teaches a water buffering component (134) including a material (¶0027- Nafion) configured to buffer water vapor content (¶0027-¶0028) in the flow of the gas (102).

 Johnson teaches (¶0009- the accuracy in measuring the difference is more critical than measuring the absolute concentration of either. Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy).  Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Johnson and Stetter to use Stetter’s water buffering component so fluctuations in water vapor content in Johnson’s flow of the gas are slowed for components downstream from the water buffering component in the gas exchange system. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 20, Johnson fails to disclose the material absorbs or desorbs water in the presence of a water concentration gradient. 
Stetter in ¶0027 teaches water buffering component is Nafion. Based on the instant application (¶0029 of PG-PUB) Nafion selectively exchanges water vapor in the presence of a concentration gradient following first order kinetics, and equilibrium is reached within milliseconds. Therefore, examiner holds that Stetter teaches or, in the alternative, prima facie renders obvious the material absorbs or desorbs water in the presence of a water concentration gradient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion that absorbs or desorbs water in the presence of a water concentration gradient for Jonson’s component. One of ordinary skill in the art would know that, for improved accuracy, any increase or decrease in water vapor concentration from any source other than the plant should be prevented/controlled. Stetter teaches the use of a water buffering component to normalize gas humidity entering the device to yield increased accuracy and effectiveness (Stetter - ¶0021, ¶0028).

Regarding claim 21, Johnson fails to disclose the material includes a Nafion structure.  
Stetter teaches the material includes a Nafion structure (¶0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Regarding claim 22, Johnson fails to disclose the structure is selected from the group consisting of a bead, a tube and a flat membrane. 
Stetter teaches the structure is selected from the group consisting of a tube (¶0022- Nafion™ tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure that are in different structure groups including tubes for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Claim 5, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Stetter and Davis et al. (US 20200377927 A1,”Davis”).

Regarding claim 5, Johnson fails to disclose the material includes one or a plurality of Nafion beads.  
Stetter teaches Nafion as a water buffering component (¶0027).
Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s water buffering component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 

Regarding claim 13, Johnson fails to disclose the material includes one or a plurality of Nafion beads.  
Stetter teaches Nafion as a water buffering component (¶0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Stetter’s Nafion structure for Jonson’s component. One of ordinary skill in the art would have been motivated to make this modification in order to buffer water from flow inlet gas and improve the accuracy of results of measurements of water vapor concentration added or removed from the plants in sample chamber.

Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s water buffering component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 

Regarding claim 23, Johnson fails to disclose the material includes one or a plurality of Nafion beads.  
Stetter teaches Nafion as a water buffering component (¶0027).
Davis teaches beads as a molecular sieve resin beads for adsorption (¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davis’s beads for Nafion in Johnson’s water buffering component. One of ordinary skill in the art would know adsorbent including beads shape with different particles sizes improve the sorption surface and are desired in adsorption applications. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Stetter and Masle et al. (US 20060137041 A1,”Masle”).
Regarding claim 7, Johnson discloses the system of claim 1, but fails to disclose wherein the gas exchange analysis system is a leaf porometer.
Masle in Figs.8 and 8A and [0308] [0422] [0435] [0442] teaches the gas exchange analysis system is a leaf porometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Masle’s porometer for Johnson gas exchange analysis sytem. One of ordinary skill in the art would know enhanced stomatal conductance per unit leaf area depend on environmental factors (Mesle- ¶00142) and using promoter improves the analysis of leaves in those chambers to study their impact on the concentration of water vapor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            

/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856